~ Case 5:20-cr-00011-DCB-LGI- Document 3 Filed 10/20/20 Page1of2- -

 

THERN DISTRICT OF MISSISSIPPI |

  
  
 
  

 

 

FILED
IN THE UNITED STATES DISTRICT COURT 00
FOR THE SOUTHERN DISTRICT OF MISsIssippy | OCT 29 2020
WESTERN DIVISION

 

ARTHUR JOHNSTON

 

   

BY.

 

UNITED STATES OF AMERICA

 

 

DEPUTY]

 

v. crmNaL no. 5204/8 LFA

DAVID LANE ROBERTS 18 U.S.C. § 922(g)(1)

The Grand Jury charges:

On or about February 4, 2020, in Pike County, in the Western Division of the Southern
District of Mississippi, the defendant, DAVID LANE ROBERTS, knowing he had.previously
been convicted of a crime punishable by imprisonment for a term exceeding one year, knowingly
possessed a firearm, and the firearm was in and affecting interstate and foreign commerce, in
violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offense,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offense.

The grand jury has determined that probable cause exists to believe that the following

n
property is subject to forfeiture as a result of the offense alleged in this Indictment:

1. One (1) Glock Pistol, Model: 42, .380 Caliber Pistol, SN: ACGL934; and
2. Any and all ammunition.

Further, if any property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or

deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
Case 5:20-cr-00011-DCB-LGI Document 3 Filed 10/20/20 Page 2 of 2

substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(a)(1) and Title 28, United

States Code, Section 2461(c).

   

- MICHAEL HURST, JR.
United States Attorney

ATRUEBILL: °
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the

grand jury on this the Lo’ bay of Lactthere _, 2020.

a STATES MAGISTRATE JUDGE

 
